Beasley, Presiding Judge.
In Poss v. Dept. of Human Resources, 206 Ga. App. 890, 895 (426 SE2d 635) (1992), we held in Division 1 that the court did not err in granting the department’s motion for summary judgment on plaintiffs’ derivative negligence claim, but we held in Divisions 2 through 6 that the court erred in granting the department’s motion for summary judgment on plaintiffs’ direct negligence claim. Accordingly, the judgment in the plaintiffs’ appeal in Case No. A92A0793 was affirmed in part and reversed in part. In Division 7, we held that the court did not err in denying the department’s counterclaim for attorney fees and litigation expenses for frivolous litigation. Accordingly, the judgment in the department’s cross-appeal in Case No. A92A0794 was affirmed.
On certiorari in Case No. S93G0571, the Supreme Court reversed our holding with respect to plaintiffs’ direct negligence claim. Ga. Dept. of Human Resources v. Poss, 263 Ga. 347 (434 SE2d 488) (1993). Accordingly, we vacated our original judgment with respect to Divisions 2 through 6 of our opinion and made the judgment of the Supreme Court the judgment of this court. Poss v. Ga. Dept. of Human Resources, 211 Ga. App. 754 (441 SE2d 101) (1994).
Subsequent to vacating our judgment with respect to these divi*539sions, it has come to our attention that the Supreme Court also reversed our judgment in the department’s cross-appeal.
Decided May 19, 1994
Reconsideration dismissed June 14, 1994.
Michael J. Bowers, Attorney General, William C. Joy, Senior Assistant Attorney General, William M. Droze, Assistant Attorney General, for appellant.
Robert H. Benfield, Jr., for appellees.
Therefore, our judgment is also vacated with respect to Division 7, and the judgment of the Supreme Court is hereby made the judgment of this court. The trial court’s refusal to entertain the department’s counterclaim for attorney fees and litigation expenses for frivolous litigation in Case No. A92A0794 is reversed.

Judgment reversed.


Pope, C. J., McMurray, P. J., Birdsong, P. J., Cooper, Andrews, Johnson, Blackburn and Smith, JJ., concur.